12 So.3d 766 (2009)
SENIOR CARE GROUP, INC., a/k/a Senior Care Group; Francis D. Moran; John F. McMullan; Ronald Eugene Milliner, a/k/a Ronald Milliner; Lee Edmister, a/k/a Lee Coyne Edmister; Jeanette Ruth Nelson, a/k/a Jean Nelson; (as to Lakeshore Villas Health Care Center, a/k/a Lakeshore Villas, a/k/a Lakeshore Villas Health Center), Petitioners,
v.
The ESTATE OF Ora Carmen FISCHER, by and through Janette E. WOODWORTH, personal representative, Respondent.
No. 2D08-4788.
District Court of Appeal of Florida, Second District.
February 4, 2009.
Eric M. Thorn of Thorn Lawrence, P.L., Tampa, for Petitioners.
Susan B. Morrison of Law Offices of Susan B. Morrison, P.A., Tampa, for Respondent.
LaROSE, Judge.
Petitioners request certiorari review of paragraphs one and two of a nonfinal order granting respondent's motion to compel. We dismiss as premature the portion of the petition challenging paragraph one, compelling petitioners to produce certain documents to the trial court for in camera inspection. See Citizens Prop. Ins. Corp. v. Richardson, 938 So.2d 570 (Fla. 2d DCA 2006). We deny the petition as to paragraph two, compelling petitioners to produce to respondents those documents specific to the deceased, Ora Fischer, because petitioners abandoned any objection at the hearing.
ALTENBERND and CASANUEVA, JJ., Concur.